DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a method for excising a human immunodeficiency virus (HIV) sequence from a genome of a cell by treating the cell with a CRISPR/Cas9 system.  The CRISPR/Cas9 system comprises guide sequences that are complementary to different target nucleic acid sequences in the long terminal repeat (LTR) of the HIV DNA.  The CRISPR/Cas9 provides for cleaving double stranded HIV DNA at a first and second sequence, which excises the HIV DNA and eradicates the HIV DNA from the host cell.  While the prior art discloses CRISPR/Cas9 interference with specific HIV-1 target sequences via altering targeting gene expression, there is no disclosure or suggestion that the HIV genome is excised from the cell genome and from the host cell. 
In addition, the Declaration Under 37 C.F.R. § 1.132 provides for the state of the art before the effective filing date of the claimed invention.  The Declaration demonstrates that the use of CRISPR/Cas9, while targeting integrated HIV-1 sequences, interferes with transcription and translation of proviral/HIV DNA, rather than excision of the entire proviral DNA from the genome of the host cell and eradication of the proviral DNA from the host cell.

The Information Disclosure Statement filed June 17, 2021 has been considered.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636